Per Curiam. By a petition for rehearing our attention is directed to Jones v. Knights of Honor, 236 Ill. 113, which had not been published at the time this case was submitted, and it is urged that it is similar to this case as to the course and practice of the officers of the local lodge in accepting dues and assessments after the time within which they should have received the same, and it is urged that the decision in that case must control the disposition of the case at bar on principle. The facts as to the practice of the officers of the local lodge in the Jones case in accepting dues after default are similar to the facts here, and we do not attempt to distinguish the cases in that regard. But there is an important and vital distinction between the cases in the provisions of the beneficiary certificates and the by-laws under which the payments were received. In the Jones case the constitution of the order provided that “ a member failing to pay any assessment required by law shall stand suspended, and .shall not thereafter be entitled to the benefit * * * until he has been duly reinstated in his subordinate lodge in accordance with the laws of the order”. In the case at bar it is provided in the by-laws of the order that no rights of a suspended member under the certificate issued “shall be restored until it has been duly reinstated by compliance by the member with the laws of the order with reference to reinstatement.” And it is further provided in the laws of the order that, “Any beneficiary member suspended by reason of non-payment of assessments may be reinstated upon the following conditions and none other, viz.: If living and in as good health as when suspended”, etc. No officer or subordinate lodge had any authority under the by-laws to restore a deceased suspended member to good standing by waiving the default, or to restore the rights under the certificate of such deceased member. Moreover, the officer and subordinate lodges were' expressly prohibited from so doing by the by-laws above quoted, if the suspended member be not living. The waiver contended for here to be effectual and restore the rights of the beneficiary under the certificate must be a waiver not only of the default of the deceased, but, of the fact of the death during the default, and also of the express prohibition of the by-law. The petition for a rehearing is denied. Petition for rehearing denied. Mr. Justice Baker dissenting.